Title: To Thomas Jefferson from Benjamin W. Garth, 22 October 1808
From: Garth, Benjamin W.,Battell, Francis
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Shelbyville (Ken:) Octor: 22nd. 1808
                  
                  We understand that you have had a considerable quantity of stone cutting done & still have some to do. We profess to be well acquainted with the various branches of the business of stone cutting and will do any work you may now have to do as reasonably, and execute it as elegantly, as any workmen in the U. States. The scarcity of money in the western country induces us to return to the Atlantic States. As we have but little work on hand, we will be at liberty as soon as we can hear from you. Should you be disposed to employ us we care not how soon we receive your orders, for the reason above assign’d, but if you feel no disposition to employ us, your not replying to this letter will be a sufficient intimation
                  We are with the utmost respect, sir, yr. very ob. Servts:
                  
                     Benjamin W. Garth 
                     
                     Francis Battell 
                     
                  
               